Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed pursuant to Rule 433(d) Registration Statement No. 333- 158741-02 FINAL TERM SHEET, dated February 17, 2010 $730,502,000 USAA AUTO OWNER TRUST 2010-1 Issuing Entity USAA Acceptance, LLC Depositor USAA FEDERAL SAVINGS BANK Sponsor, Seller and Servicer The issuing entity will own motor vehicle loans originated by USAA Federal Savings Bank and will issue the following classes of USAA Auto Owner Trust 2010-1 Asset Backed Notes: Class A-1 Class A-2 Class A-3 Class A-4 Class B Notes(2)(3) Notes(3) Notes(3) Notes(3) Notes(2)(4) Principal Amount Per Annum Interest Rate 0.27436% 0.63% 1.30% 2.14% 2.96% Final Scheduled Payment Date Mar. 15, 2011 June 15, 2012 June 16, 2014 Sept. 15, 2015 July 15, 2016 Initial Public Offering Price N/A 99.99195% 99.99102% 99.98258% N/A Ratings (Moodys/S&P) P-1/A-1+ Aaa/AAA Aaa/AAA Aaa/AAA Aa3/NR Payment Date Monthly, beginning March 15, 2010 (subject to the business day convention) Monthly, beginning March 15, 2010 (subject to the business day convention) Monthly, beginning March 15, 2010 (subject to the business day convention) Monthly, beginning March 15, 2010 (subject to the business day convention) Monthly, beginning March 15, 2010 (subject to the business day convention) Weighted Average Life(1) CUSIP 90290FAA4 90290FAB2 90290FAC0 90290FAD8 FAE6 (1) Pricing speed: 1.40% ABS (with a 10% clean-up call). (2) Not publicly offered. (3) The Class A Notes are generally eligible for purchase by or on behalf of employee benefit plans and other similar retirement plans and arrangements that are subject to ERISA or to Section 4975 of the Code. (4) The Class B Notes may not be acquired by, on behalf of or with assets of an employee benefit plan or individual retirement account except by certain insurance company general accounts that are able to make the representations and warranties set forth in the Indenture.
